Case: 09-50826 Document: 00511361744 Page: 1 Date Filed: 01/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 26, 2011
                                     No. 09-50826
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JOSE DE JESUS GARCIA,
Also Known as Jose Jesus Garcia, Also Known as Jose Garcia,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 5:08-CR-325-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Jose de Jesus Garcia has moved for


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-50826 Document: 00511361744 Page: 2 Date Filed: 01/26/2011

                                 No. 09-50826

leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Garcia has not filed a response.
      We do not enforce Garcia’s appeal waiver in light of the district court’s
failure to admonish him adequately of its consequences. Nevertheless, our inde-
pendent review of the record and counsel’s brief discloses no nonfrivolous issue
for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5 TH C IR. R. 42.2.




                                       2